THE district court affirmed an award of the commission to the claimant Chambers for the accidental injury of his wooden leg.
Compensation can be awarded for personal injuries only (C.L. §§ 4389, 4387, 4388, 4404), which means injury to the person. 1 Honnold on Workmen's Comp. § 92;Miller v. American Steel  Wire Co., 90 Conn. 349, 360,97 Atl. 345, L.R.A. 1916 E, 510; Linnane v. Aetna BrewingCo., 91 Conn. 158, 99 Atl. 507, L.R.A. 1917 D, 77; C.J. Treatise on Work. Comp. p. 63, § 54. So in criminal law. State v. Clayborne, 14 Wash. 622, 45 P. 303; 30 Cyc. 1529; Bouv. L.D. A wooden leg is a man's property, not part of his person, and no compensation can be awarded for its injury.
Judgment reversed with directions to disaffirm the award.
MR. JUSTICE CAMPBELL not participating. *Page 164